TRAPP, J., dissenting: The opinion presented does not meet the constitutional requirements for the taking of property. The many cases which hold that the authority to take private property is strictly construed need not be cited. It is accepted by the majority that the parcel taken will not be improved or maintained, or otherwise used by the State or any public body. The amended statute relied upon to authorize the taking retains the modifying clause, “. , . is authorized, when traffic conditions justify, . . . .” Chapter 121, § 8-105, Ill Rev Stats 1967. Such provision is in accord with the criterion that public use means public usefulness, utility or benefit. Department of Public Works and Buildings v. Farina, 29 Ill2d 474, 194 NE2d 209. The test employed in the opinion, i. e., an hypothetical right of the public to use the parcel is readily distinguished. The evidence shows that the parcel will not be graded, surfaced, fenced or drained. It is indeed difficult to find any evidence of public usefulness or benefit. The finding of the opinion that the parcel will not be improved or maintained by a public body is equivalent to a finding that no benefit will accrue to the public. Town of Kingston v. Anderson, 300 Ill 577, 133 NE 347; Sholl v. German Coal Co., 118 Ill 427 at 433, 10 NE 199. Private property cannot be condemned for a purely private purpose, or for a private use which benefits the public only incidentally. Department of Public Works and Buildings v. Farina, 29 Ill2d 474, 194 NE2d 209. This case is distinguishable from the use of a service road as in Farina. Such is also true of Department of Public Works and Buildings v. Koch, 62 Ill App2d 182, 210 NE2d 236, which concerned the relocation and maintenance of a, township road. Petitioner’s witness testified that the purpose was limited to providing access to an isolated parcel of real estate, rather than to a public use.